Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaska et al. (US Pub. No. 2006/0118820 A1), hereafter referred to as Gaska.

As to claim 12, Gaska disclose a heterostructure (fig 2, heterostructure 30) comprising: 
a group III nitride active region (region 20; [0033]-[0034]) including at least one quantum well and at least one barrier ([0034]); 
a group III nitride p-type contact layer (26) having a p-type doping ([0031]-[0033]), the p-type contact layer (26) located on a first side (top) of the active region (20); 
a group III nitride electron blocking layer (lower half of layer 28) located between the active region (20) and the p-type contact layer (26); and 
a group III nitride p-type interlayer (upper half of layer 28) located between the electron blocking layer (lower half of 28) and the p-type contact layer (26), wherein the p-type interlayer includes a region of linearly graded transition ([0033]).

As to claim 13, Gaska discloses the heterostructure of claim 12 (paragraphs above),
wherein the region of linearly graded transition of the p-type interlayer starts with a composition comparable to a composition of the electron blocking layer (lower half and upper half of layer 28 linearly graded as taught in [0033] results in the starting of the upper half of layer 28 being comparable to the ending portion of lower half of layer 28).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northrup et al. (US Pub. No. 2014/0231745 A1), hereafter referred to as Northrup.

As to claim 19, Northrup discloses a heterostructure (fig 1, 100) comprising: 
a group III nitride active region (105) including at least one quantum well and at least one barrier ([0043]); 
a group III nitride n-type contact layer (110) having an n-type doping ([0039]-[0043]), the n-type contact layer (110) located on a first side (bottom) of the active region (105); 

a group III nitride electron blocking layer (125) located between the active region (105) and the p-type contact layer (p-contact); and 
a group III nitride p-type interlayer (fig 1, p-side heterostructure 120 including 121 and 122) located between the electron blocking layer (125) and the p-type contact layer (p-contact), wherein the p-type interlayer (120) includes a region of linearly58SETI-0118-CIP2-US4 graded transition (fig 13, region I; [0069]) and a region of constant composition located adjacent to the region of linearly graded transition (layer of SPSL adjacent to region I; wherein SPSL includes a region of constant high Aluminum composition).

As to claim 20, Northrup discloses the heterostructure of claim 19 (paragraphs above),
further comprising a sharp difference between a composition of the region of constant composition in the p-type interlayer and a composition of the p-type contact layer (constant region of high Aluminum composition in SPSL is a sharp difference with the GaN composition of the p-contact).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al. (US Pub. No. 2006/0118820 A1), hereafter referred to as Gaska in view of Han et al. (KR20130013869A, pub. date 2013-02-06, including English translation provided on IDS received 10/5/2020), hereafter referred to as Han.

As to claim 1, Gaska discloses a heterostructure (fig 2, heterostructure 30) comprising: 
a group III nitride active region (region 20; [0033]-[0034]) including at least one quantum well and at least one barrier ([0034]); 
a group III nitride p-type contact layer (26) having a p-type doping ([0031]-[0033]), the p-type contact layer (26) located on a first side (top) of the active region (20); and 
a group III nitride electron blocking layer (bottom half of layer 28) located between the active region (20) and the p-type contact layer (26), wherein the electron blocking layer (bottom half of layer 28) has a composition profile that includes a region of graded transition that 
Gaska does not explicitly disclose that the composition of the graded region of the blocking layer is comparable to either the quantum well or barrier in the active region. 
Nonetheless, Han discloses wherein a composition of a graded region of a blocking layer is comparable to either the quantum well or barrier in the active region (fig 1 and [0025], and pages 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the graded blocking layer of Gaska begin comparable to that of the active region as taught by Han since this will relax the strain and increase the hole injection efficiency by reducing the lattice constant difference.  

As to claim 2, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses wherein a composition of the region of graded transition increases linearly ([0033]).

As to claim 3, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein a composition of the region of graded transition increases nonlinearly (page 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]). 

As to claim 4, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the region of graded transition starts from a composition comparable to a last quantum well in the active region (fig 1, the graded composition region is considered to begin from the well 114w closest to the region 130).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]).

As to claim 5, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the region of graded transition starts from a composition comparable to a last barrier in the active region (fig 1 and pages 6-10; [0026]).

As to claim 6, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses wherein the composition profile of the electron blocking layer continuously changes across an entire thickness of the electron blocking layer ([0033]).

As to claim 7, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the composition profile of the electron blocking layer includes a region of constant composition that is located adjacent to the region of graded transition ([0043] region 135).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the region of constant composition adjacent to the region of graded transition of Han in the 

As to claim 8, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses a group III nitride p-type interlayer (fig 2, upper half of layer 28) located between the electron blocking layer (lower half of 28) and the p-type contact layer (contact layer 26).

As to claim 9, Gaska in view of Han disclose the heterostructure of claim 8 (paragraphs above),
Gaska further discloses wherein the p-type interlayer includes a region of linearly graded transition ([0033]).

As to claim 16, Gaska discloses the heterostructure of claim 12 (paragraphs above),
wherein the electron blocking layer (lower half of layer 28) has a composition profile that includes a region of graded transition that increases in a direction away from the active region (fig 2, bottom half of 
Gaska does not explicitly disclose that the composition of the graded region of the blocking layer is comparable to either the quantum well or barrier in the active region. 
Nonetheless, Han discloses wherein a composition of a graded region of a blocking layer is comparable to either the quantum well or barrier in the active region (fig 1 and [0025], and pages 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the graded blocking layer of Gaska begin comparable to that of the active region as taught by Han since this will relax the strain and increase the hole injection efficiency by reducing the lattice constant difference.  

As to claim 17, Gaska in view of Han disclose the heterostructure of claim 16 (paragraphs above).
Gaska further discloses wherein a composition of the region of graded transition of the electron blocking layer increases linearly ([0033]).
 
As to claim 18, Gaska in view of Han disclose the heterostructure of claim 6 (paragraphs above).
Han further discloses wherein a composition of the region of graded transition increases nonlinearly (page 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska in view of Northrup.

As to claim 14, Gaska discloses the heterostructure of claim 12 (paragraphs above),
Gaska does not disclose wherein the p-type interlayer includes a region of constant composition located adjacent to the region of linearly graded transition.
Nonetheless, Northrup discloses a p-type interlayer including a region of constant composition located adjacent to a region of linearly graded 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the regions of constant composition adjacent to the region of linearly graded region of Gaska as taught by Northrup since this will simultaneously achieve sufficient p-type conductivity, sufficient optical transparency and enable the establishment of a low resistivity electrical contact.  

As to claim 15, Gaska in view of Northrup disclose the heterostructure of claim 14 (paragraphs above),
Northrup further discloses a sharp difference between a composition of the region of constant composition in the p-type interlayer and a composition of the p-type contact layer (constant region of high Aluminum composition in SPSL is a sharp difference with the GaN composition of the p-contact).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska in view of Han and further in view of Northrup.

As to claim 10, Gaska in view of Han disclose the heterostructure of claim 9 (paragraphs above),
Gaska in view of Han do not disclose wherein the p-type interlayer include a region of constant composition located adjacent to the region of linearly graded transition.
Nonetheless, Northrup discloses a p-type interlayer including a region of constant composition located adjacent to a region of linearly graded transition (constant aluminum composition in the high region of SPSL and linearly graded region in region I).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the regions of constant composition adjacent to the region of linearly graded region of Gaska in view of Han as taught by Northrup since this will simultaneously achieve sufficient p-type conductivity, sufficient optical transparency and enable the establishment of a low resistivity electrical contact.  

As to claim 11, Gaska in view of Han and Northrup disclose the heterostructure of claim 9 (paragraphs above),
Northrup further discloses further comprising a sharp difference between a composition of the region of constant composition in the p-type 

Pertinent Art
US 2012/0217473 this teaches in [0036] a linear graded blocking layer that increases away from the active (decreases toward the active).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/5/2022